Citation Nr: 0944888	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-34 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).

2.  Whether recoupment of the Veteran's special separation 
benefit (SSB) pay in the amount of $27,962.82 is proper.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to 
November 1986, from October 1987 to January 1994, and from 
June 1997 to March 1998.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2005 
administrative decision and a November 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  The Veteran 
currently resides in Germany, and jurisdiction over the 
claims folder is held by the Pittsburgh RO.  

In July 2007, the Veteran indicated that he no longer wished 
to be represented by the Disabled American Veterans (DAV).  
He has not indicated that he wishes to appoint another 
representative, and the Board will therefore treat the 
Veteran as unrepresented. 

The issue of whether recoupment of the Veteran's (SSB) pay is 
proper is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service connected disabilities preclude him 
from performing gainful employment for which his education 
and occupational experience would otherwise qualify him.


CONCLUSION OF LAW

The criteria for the award of a TDIU have been met.  38 
C.F.R. §§ 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will grant a TDIU when the evidence shows that the veteran 
is precluded, by reason of his service-connected 
disabilities, from obtaining or maintaining "substantially 
gainful employment" consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2009); VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).
The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

The Veteran has been awarded service connection for the 
following disabilities: (1) left knee, status post total knee 
replacement, evaluated as 60 percent disabling; (2) 
degenerative changes of the cervical spine, evaluated as 10 
percent disabling; (3) status post fracture of the fifth 
metatarsal, evaluated as 10 percent disabling; (4) right knee 
degenerative changes, evaluated as noncompensably disabling; 
5) status post fracture and sprain of the right ankle, 
evaluated as noncompensably disabling; (6) a residual scar 
from an appendectomy, evaluated as noncompensably disabling; 
and (7) scars of the bilateral iliac crests, evaluated as 
noncompensably disabling.  

The Veteran's current combined disability evaluation is 70 
percent and one of his disabilities is rated at least 40 
percent disabling; therefore, he meets the schedular 
requirements for TDIU.  38 C.F.R. § 4.16(a) (2009). 

The Veteran's August 2004 claim for TDIU states that he last 
worked in December 2001 and that he was forced to stop due to 
his service-connected left and right knee disabilities.  
Information received in October 2005 from the Veteran's 
former employer, Mantech, shows that he last worked as a 
logistician in May 2001 and ceased working due to his left 
knee surgery.  

The Veteran has also submitted private medical records 
showing treatment for his left and right knee conditions and 
documenting numerous surgeries conducted on his knees 
beginning in October 1998.  The record also contains August 
2005 and March 2006 letters from a private doctor stating 
that the Veteran is unable to work due to the severity of his 
disabilities.  

Although the August 2005 letter from the private physician 
states that the Veteran is unemployable due to several 
disabilities, including nonservice-connected low back, hip, 
and groin conditions, the record contains other evidence that 
the Veteran is unemployable due to his service-connected knee 
disorders.  An undated state insurance examination noted that 
the Veteran was incapable of work due to his patella problems 
and that he required two underarm crutches in order to 
ambulate.  The Veteran was also not able to climb stairs.  
Similar findings were made during an October 2005 examination 
for housebound status and a private January 2007 physical 
examination.  In both instances the Veteran was unable to 
walk without the aid of crutches and was dependent on his 
wife to help with his activities of daily living, including 
dressing himself and maintaining his personal hygiene.  The 
January 2007 examination also noted that the Veteran's 
activities were severely restricted.

The record does contain some evidence that the Veteran may be 
capable of employment.  An undated state insurance 
examination found that the Veteran was capable of performing 
minimum heavy jobs, and in January 2002 the Veteran's 
physician determined that he could perform light to medium 
physical activities and recommended that he begin training to 
allow a return to work.  However, the Board notes that the 
January 2002 examination was conducted several years before 
many of the Veteran's knee surgeries and the medical evidence 
establishes that his physical condition worsened in the 
subsequent years.  

The Board concludes that the evidence of record, including 
the October 2005 statement from the Veteran's employer, the 
August 2005 and March 2006 letters from his private doctor, 
and treatment records throughout the appeals period, 
establish that the Veteran is unemployable due to his 
service-connected knee disabilities.  Therefore, entitlement 
to TDIU is granted.  


Duties to Notify and Assist

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  


ORDER

Entitlement to TDIU is granted.


REMAND

The Veteran separated from his second period of active 
military service in January  1994 and received $27,962.82 as 
a special separation benefit (SSB payment).  The Veteran 
submitted a claim for VA disability compensation benefits in 
December 2003, and was subsequently granted service 
connection for several disabilities, including a left knee 
condition, in an August 2004 rating decision.  

In a January 2005 letter, the Veteran was notified that the 
RO proposed to withhold his monthly benefits until the entire 
amount of his January 1994 SSB payment was recouped.  The 
proposed action was implemented in a May 2005 administrative 
decision, and the Veteran's disability compensation was 
accordingly reduced.  

The Veteran contends that the recoupment of his SSB payment 
is improper with respect to his service-connected left knee 
disability, as this condition was aggravated during a period 
of active duty service subsequent to the issuance of his SSB 
payment.  See 38 C.F.R. § 3.700(a)(5)(ii) (2009) 
("compensation payable for service-connected disability 
incurred or aggravated in a subsequent period of service will 
not be reduced for the purpose of offsetting separation pay 
based on a prior period of service").

Service treatment records establish that the Veteran was 
treated for multiple complaints of left knee pain during his 
second period of active service between October 1987 and 
January 1994.  Probable left chondromalacia was diagnosed in 
May 1991 with left knee bursitis diagnosed in June 1992.  In 
a periodic examination conducted in November 1993, two months 
before his separation, the Veteran's knees were found to be 
normal.  Similarly, an October 1993 medical history form 
noted that the Veteran had been previously diagnosed with 
bilateral patellar femoral syndrome, but had no current 
sequelae.  

Service records document one complaint of left knee pain 
during the Veteran's third period of active duty between June 
1997 and March 1998.  A July 1997 treatment report shows that 
the Veteran was seen for a follow-up appointment to treat a 
torn muscle in the left knee.  Anterior knee syndrome with a 
contusion of the quadriceps was diagnosed and the Veteran was 
advised to undergo physical rehabilitation.  

The post-service medical evidence establishes that the 
Veteran was diagnosed with a rule out medial meniscus tear in 
June 1998, three months after his separation from active 
duty.  Furthermore, he underwent a resection of the left 
medial meniscus posterior horn in October 1998, only six 
months after his separation.  At that time, severe femoro-
patellar arthritis was diagnosed.  

The Veteran was therefore diagnosed with a left knee 
disability during his second period of active duty service, 
but was also treated for a left knee torn muscle during his 
third period of service, after the receipt of his SSB 
payment.  The Veteran also underwent treatment and surgery 
for his left knee condition within six months of his final 
separation from active duty service.  A medical examination 
and opinion is therefore necessary to determine whether the 
Veteran's left knee disability was aggravated during his 
third period of active service.  

The Board also notes that the Veteran's service records are 
not complete.  The only service records associated with the 
claims folder pertaining to the Veteran's third period of 
active service are those submitted by the Veteran.  In a 
February 2004 statement accompanying the provided service 
records, the Veteran reported that he had received treatment 
at military hospitals in Landstuhl and Heidelberg, Germany.  
While the RO has made multiple efforts to obtain available 
service records from the National Personnel Records Center 
(NPRC), there is no indication that records have been 
requested from the military hospitals identified by the 
Veteran.  

The Board also notes that the Veteran has not received notice 
that complies with The Veterans Claims Assistance Act of 2000 
(VCAA).  Typically, the provisions of the VCAA do not apply 
to claims for recoupment of SSB payments, as the claims are 
based on statutory interpretation, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also Valiao v. Principi, 17 Vet. 
App. 229, 232 (2003).  In this case, however, the disposition 
of the case depends on a factual finding, i.e. whether the 
Veteran's left knee disability was aggravated during his 
third period of active duty service.  Therefore, the Veteran 
should be provided notice that complies with the VCAA.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
letter should notify the Veteran that to 
substantiate his claim he should submit 
evidence establishing that his service-
connected left knee disability was 
permanently aggravated during his third 
period of active duty service from June 
1997 to March 1998.  The letter should 
also inform the Veteran that VA will try 
to obtain medical records, employment 
records, or records held by other Federal 
agencies, but that he is nevertheless 
responsible for providing any necessary 
releases and enough information about the 
records to enable VA to request them. 

2.  Request medical records from 
Landstuhl Regional Medical Center (LRMC) 
and the U.S. Army Hospital in Heidelberg, 
both located in Germany. 

3.  Schedule the Veteran for a VA 
examination.  The claims folders or 
copies of relevant evidence from the 
claims folders, and a copy of this 
remand, must be made available to and be 
reviewed by the examiner.  
The examiner should review the claims 
folder, including the service treatment 
records, and proffer an opinion as to 
whether it is at least as likely as not 
(a 50 percent or better probability) that 
the Veteran's left knee condition 
underwent a permanent increase in 
disability during his third period of 
active duty service from June 1997 to 
March 1998 aside from a natural 
progression of the disease.  

The rationale for any opinion should also 
be provided.

4.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning 
the case to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


